Citation Nr: 0503260	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  01-07 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a total disability evaluation for 
compensation, based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican


INTRODUCTION

The veteran served on active duty from August 1968 to May 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in December 
2000 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  The veteran has since moved to 
Arizona and his appeal has been forwarded by the Phoenix, 
Arizona RO.

The veteran testified at a travel board hearing before the 
undersigned on January 29, 2004 at the Phoenix, Arizona RO.  
Unfortunately, the transcript of that hearing is unavailable.  
The veteran has been notified of his options in light of this 
fact, but he has not replied.  The Board will therefore 
decide his appeal.


FINDING OF FACT

The evidence of record shows that the veteran's service-
connected disabilities precluded all substantially gainful 
employment during at least part of the period from September 
5, 2000 and March 8, 2001.


CONCLUSION OF LAW

The criteria for a total disability evaluation for 
compensation, based on individual unemployability have been 
met for at least part of the period from September 5, 2000 
and March 8, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326, 3.340, 3.341, 
4.16 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

A formal claim of entitlement to TDIU was received on 
September 5, 2000.  As a total schedular rating was assigned 
from March 8, 2001, the Board concludes that the veteran's 
claim for TDIU is moot from that point.  38 C.F.R. § 4.16.  
The issue, therefore, is entitlement to TDIU prior to March 
8, 2001.  The Board will determine entitlement and reserve 
the assignment of an effective date for such entitlement to 
the RO.

The veteran testified at a travel board hearing before the 
undersigned on January 29, 2004 at the Phoenix, Arizona RO.  
Unfortunately, the transcript of that hearing is unavailable.  
The veteran has been notified of his options in light of this 
fact, but he has not replied.  From the undersigned's hearing 
notes, however, it is evident that the veteran testified that 
his VA treatment records should have constituted an informal 
claim for TDIU under 38 C.F.R. § 3.157. 

The provisions of 38 U.S.C.A. § 5101(a) mandate that a claim 
must be filed in order for any type of benefit to accrue or 
be paid.  See also Jones v. West, 136 F.3d 1296, 1299 (Fed. 
Cir. 1998).  The mere presence of medical evidence in the 
record does not establish an intent on the part of the 
veteran to seek service connection for the benefit in 
question.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).  
While the Board must interpret the veteran's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the veteran.  Id. at 35.

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2004).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  VA or uniformed services medical records may form the 
basis of an informal claim for increased benefits where a 
formal claim of service connection has already been allowed.  
38 C.F.R. §§ 3.155(a), 3.157.  If a claim for disability 
compensation has been granted with respect to service 
connection, but disallowed as noncompensable, certain medical 
evidence received by VA, which evidences "a reasonable 
probability of entitlement to benefits," may be accepted as 
the date of receipt of an informal claim to reopen or for 
increased benefits.  As to reports prepared by VA or the 
uniformed services, the date of receipt of such a claim is 
deemed to be the date of outpatient or hospital examination, 
or date of admission to a VA or uniformed services hospital.  
38 C.F.R. § 3.157.  

The Board has thoroughly reviewed the veteran's claims folder 
and the records of hospital and outpatient treatment 
contained therein.  The medical records contained in the 
claims folder do not constitute an informal claim under the 
provisions of 38 C.F.R. § 3.157. 

A TDIU is assigned when service-connected disabilities result 
in such impairment of mind or body that the average person is 
so disabled that he is precluded from following a 
substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16 
(2004).  If there is only one service-connected disability, 
it must be rated at 60 percent or more; if there are two or 
more service-connected disabilities, at least one must be 
rated at 40 percent or more and the combined rating must be 
at least 70 percent.  
38 C.F.R. § 4.16(a).  If a veteran is unemployable due solely 
to service-connected disabilities, but does not meet the 
schedular criteria of 38 C.F.R. § 4.16(a), the TDIU claim 
should be submitted to the Director, Compensation and Pension 
Service, for consideration of a TDIU on an extraschedular 
basis.  38 C.F.R. § 4.16(b).  Finally, the service-connected 
disabilities must be so severe as to produce unemployability, 
in and of themselves, without regard to unemployability 
attributable to age of the veteran or to other disabilities 
for which service connection has not been granted.  38 C.F.R. 
§ 3.341.  That is, a TDIU may not be assigned if 
unemployability is a product of advanced age, or of other 
nonservice-connected disabilities, rather than a result of 
functional impairment due solely to service- connected 
disabilities.  38 C.F.R. § 4.19.

At the time of his September 2000 claim the veteran had one 
disability evaluated at 30 percent, PTSD, two at 20 percent, 
thoracic outlet syndrome, and low back pain syndrome, and one 
at 10 percent, hiatal hernia.  His combined evaluation was 60 
percent.  The combined evaluation did not meet the schedular 
criteria of 38 C.F.R. § 4.16(a).

A total disability evaluation based on individual 
unemployability may be assigned, on an extraschedular basis, 
by the Director of the VA Compensation and Pension Service if 
the veteran is precluded, solely by service- connected 
disabilities, from following a substantially gainful 
occupation.  38 C.F.R. § 4.16(b).  In this case, the evidence 
of record includes the September 26, 2000 report of a private 
chiropractor, Wendell Sitz, D.C., who noted that the veteran 
was not comfortable in any one position, due to back pain, 
for more than 30 minutes.  He opined that the veteran was 
unemployable.

The report of a VA PTSD examination, conducted on March 8, 
2001, shows symptomatology which warranted a 100 percent 
evaluation.  Such evaluation was awarded by the RO, with an 
effective date of March 8, 2001, the date of this 
examination.  The examination report shows an estimated 
Global Assessment of Functioning (GAF) of 35.  

Subsequent to this examination the veteran was referred for 
psychological testing.  The report of that testing, dated 
March 29, 2001, contains an opinion to the effect that the 
veteran's PTSD is severe and permanently disabling.  
Significantly, this opinion indicated that the appellant, 
"continue[d] to exhibit severe PTSD symptoms".  The Board 
interprets this language as indicating that the symptoms the 
veteran exhibited on examination in March 2001 were of a 
continuing nature, and had existed at that level for an 
indeterminate period of time prior to the evaluation.  The 
reasonable doubt doctrine is for application as the evidence 
shows that the veteran's service connected disabilities were 
manifested by symptomatology which rendered him unemployable 
prior to March 8, 2001, however, the evidence does not show 
exactly when he became unemployable.  Therefore, giving the 
benefit of the doubt, in accordance with 38 U.S.C.A. § 
5107(b), the Board concludes that the veteran was 
unemployable for the entire period at issue.

The Board has reviewed the evidence of record prior to March 
8, 2001 and there is clearly evidence that the veteran's 
service connected disabilities imposed physical and 
psychological limitations which resulted in the preclusion of 
all forms of substantially gainful employment. Consequently, 
entitlement to TDIU for the period prior to March 8, 2001 is 
warranted.  Notably, however, as the RO has not had an 
initial opportunity to consider what effective date between 
and including the September 5, 2000 date of claim, and prior 
to March 8, 2001, is warranted, this matter is referred to 
the RO for appropriate action.  Bernard v. Brown, 4 Vet.App. 
384 (1993).

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
and codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 
2002), during the development and adjudication of this claim.  
In this case, since there is a full grant of benefits with 
regard to the claim pertaining to TDIU, there is no prejudice 
in deciding the case based on the evidence of record.


ORDER

Entitlement to a total disability evaluation based on 
individual unemployability for some period between September 
5, 2000 and March 8, 2001 is granted, subject to the laws and 
regulations governing the award of monetary benefits. 


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


